Name: 2005/836/CFSP: Political and Security Committee Decision EUPOL COPPS/1/2005 of 16 November 2005 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Asia and Oceania;  personnel management and staff remuneration
 Date Published: 2005-11-29; 2008-12-31

 29.11.2005 EN Official Journal of the European Union L 312/57 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2005 of 16 November 2005 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2005/836/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1) and in particular Article 11(2) thereof, Whereas: (1) Article 11(2) of Joint Action 2005/797/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative, a Head of Mission/Police Commissioner. (2) The Secretary-General/High Representative has proposed the appointment of Mr Jonathan McIvor, HAS DECIDED AS FOLLOWS: Article 1 Mr Jonathan McIvor is hereby appointed Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) from the day the mission is launched. Until that date, he shall act as head of the planning team. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2006. Done at Brussels, 16 November 2005. For the Political and Security Committee The President J. KING (1) OJ L 300, 17.11.2005, p. 65.